By the Court:
We do not think that the creditor’s right to sue for the recovery of his claim against a deceased person, is in any way affected by the provisions of the statute. It was only designed to protect the administrator or executor against the consequences of a wrongful payment which he may choose voluntarily to make. If the demand is fraudulent, the proof required by the statute will yet protect him; whereas, if he discharges it without the voucher mentioned and prescribed by law, he does it at his own risk. This is the whole design of the act. This case is precisely that of John Smith v. Prestwood Smith’s Administrator, which was decided at a former day of this term, ante, 216.
The judgment must, therefore, be reversed, the cause remanded and a venire de novo awarded.